Title: To James Madison from John and Samuel Welles, 24 November 1803 (Abstract)
From: Welles, John,Welles, Samuel
To: Madison, James


24 November 1803, Boston. “We herein inclose extracts [not found] of Mr Richard Hughes’ letters which we have taken the liberty to call private; thinking on the one hand it was proper for us to make you acquainted with the whole circumstances of the case, & on the other that the open disclosure of these facts—at an arbitrary & corrupt court might endanger the safety of our agent, or produce such a combination as would defeat our purpose.” Refer them to JM for whatever use may be thought best. Point out that the Nautilus “was loaded by the Spanish Vice Consul & understood to be on account of Government.” On his arrival at Cádiz, the cargo was refused, and the only means suggested for recouping the investment “was letting it go on long credit.” “In the Mean time Blanche Forte, late Vice-Roy at Vera Cruz & Brother in law to the Prince of Peace the Prime Minr, who had been concerned in extensive Commercial Speculations with the House of Torre Hermannos, is brought forward to seize on the spoil of our property.” Describe the moratoria issued to Torres Hermanos and refer JM to “Mr Pinckney’s opinion that the Moratoria would not apply to foreigners” or to the endorsers, “a rich foreign house.” “This however is to be evaded, and an arbitrary Edict of the Governor of Cadiz is produced enjoining to all the Public Notaries & Tribunals to have nothing to do with these twelve promisory notes issued to us.” Note that the transaction was begun “at Triest proceeding under an Officer of the Government.” The cargo was refused at Cádiz and credit arranged “that these creatures of the court might avail themselves of the time to shield themselves under a corrupt abuse of power.” “Observe the Court influence that has become combined to shut the Courts of Justice & rob us of our property. In opposition to all this we the Citizens of a Republic present ourselves to our Government strong in Justice & Truth, & beg its interference that we may not in such a manner be made the victims of this complicated & corrupt intrigue.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 38). 3 pp.; docketed by Wagner.



   
   Miguel de la Grúa Talamanca y Branciforte, marqués de Branciforte, was viceroy of New Spain (Mexico) from 1794 to 1798. He was married to Godoy’s sister Antonia (David P. Henige, Colonial Governors from the Fifteenth Century to the Present [Madison, Wis., 1970], p. 313; Hilt, Troubled Trinity, p. 23).


